Citation Nr: 0905913	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction in rating for peripheral neuropathy 
of the right upper extremity from 10 to zero percent, 
effective September 1, 2008, was proper.

2.  Whether the reduction in rating for peripheral neuropathy 
of the left upper extremity from 10 to zero percent, 
effective September 1, 2008, was proper.

3.  Whether the reduction in rating for peripheral neuropathy 
of the right lower extremity from 10 to zero percent, 
effective September 1, 2008, was proper.

4.  Whether the reduction in rating for peripheral neuropathy 
of the left lower extremity from 10 to zero percent, 
effective September 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from March 1959 to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Muskogee, Oklahoma.  The appellant presented testimony before 
the Board in January 2009 via a videoconference hearing; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was granted a 10 percent disability rating 
for peripheral neuropathy of the right and left upper 
extremities, and right and left lower extremities, effective 
October 30, 2002.

2.  The RO reduced the appellant's ratings to noncompensable 
evaluations, effective September 1, 2006, based on 
evaluations that, when considered with other medical evidence 
of record, did not clearly show sustained improvement.


CONCLUSIONS OF LAW

1.  The reduction of the appellant's disability rating for 
peripheral neuropathy of the right upper extremity from 10 
percent to 0 percent was not warranted by a preponderance of 
the evidence, and the requirements for restoration have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 
4.104, Diagnostic Codes 8615 and 8599 (2006) and (2008).  

2.  The reduction of the appellant's disability rating for 
peripheral neuropathy of the left upper extremity from 10 
percent to 0 percent was not warranted by a preponderance of 
the evidence, and the requirements for restoration have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 
4.104, Diagnostic Codes 8615 and 8599 (2006) and (2008).  

3.  The reduction of the appellant's disability rating for 
peripheral neuropathy of the right lower extremity from 10 
percent to 0 percent was not warranted by a preponderance of 
the evidence, and the requirements for restoration have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 
4.104, Diagnostic Codes 8620 and 8599 (2006) and (2008).  

4.  The reduction of the appellant's disability rating for 
peripheral neuropathy of the left lower upper extremity from 
10 percent to 0 percent was not warranted by a preponderance 
of the evidence, and the requirements for restoration have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.344, 4.104, Diagnostic Codes 8620 and 8599 (2006) and 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds there has been sufficient VA compliance with 
the notice and duty to assist provisions of the law for the 
decision reached in this case, and that, in view of the 
outcome discussed below, any possible deficiencies have not 
prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2008).

The appellant contends that the compensable disability 
ratings that had been assigned for peripheral neuropathy of 
the upper and lower extremities should not have been reduced 
to noncompensable evaluations.  Because this case involves 
the reduction of a rating, the question is not whether the 
appellant meets the criteria for a 10 percent rating, but, 
rather, whether the reduction in his rating was proper.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  
Therefore, it is necessary to consider the complete medical 
history of the appellant's condition.  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

The record reflects that service connection was granted for 
peripheral neuropathy of the right and left upper extremities 
and the right and left lower extremities via a rating 
decision of July 28, 2003.  A 10 percent rating was assigned 
to each of the disabilities of the extremities.  The 
effective date of that rating was October 30, 2002.  

In assigning 10 percent disability evaluations in the RO's 
rating action of July 2003, the RO anchored the appellant's 
rating via the appellant's medical treatment records that 
provided findings showing numbness, tingling, and sensory 
loss in all of the extremities. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (2008); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

The rating criteria in effect at the time of the assignment 
of the 10 percent ratings may be found at 38 C.F.R. Part 4, 
Diagnostic Codes 8520 and 8615 (2002) [and now (2008)].  
These codes provide for a 10 percent rating for each 
extremity when there is incomplete paralysis.

In 2006, the appellant filed a claim for an increased 
evaluation for these disabilities.  He contended that these 
disabilities had become more disabling since last evaluated.  
The appellant was afforded a VA Diabetes Mellitus Examination 
in January 2006.  The examination was performed but, per the 
medical exam report, there is no indication that the examiner 
reviewed all of the appellant's private and government 
medical records prior to examiner the appellant.  Upon 
completion of the exam, the examiner diagnosed the appellant 
as having diabetes mellitus and not peripheral neuropathy.  
Comments were not provided as to why or how the appellant's 
previously diagnosed peripheral neuropathy no longer produced 
symptoms or manifestations.  

The examination was forwarded to the RO for review.  The RO 
then looked at this report, along with a single report from a 
private doctor (that did not produce a diagnosis of 
peripheral neuropathy of the extremities), and concluded that 
the appellant's four disabilities were not properly rated.  
It is noted by the Board that the doctor who provided the 
single diagnosis did not review the appellant's complete 
medical record, nor did he contact the appellant's doctor who 
was treating the appellant's diabetes mellitus.  The RO then 
proceeded to reduce to the disability ratings via a rating 
decision issued in June 2006.  It is noted by the Board that 
the four 10 percent disability ratings had been in effect 
from October 30, 2002, to September 1, 2006 - a period of 
approximately four years.  

After the appellant's rating were reduced, another VA-paid 
exam was performed in September 2007.  Prior to the exam, the 
appellant told the doctor that he had loss of strength and 
sensation in all of his extremities.  Upon completion of the 
exam, the examiner wrote that the peripheral nerve exam was 
within normal limits.  However, he also went on to write that 
the sensory function was abnormal in both the upper 
extremities and lower extremities.  The examiner specifically 
diagnosed the appellant as suffering from peripheral 
neuropathy in all four of the appellant's extremities.  
Moreover, he attributed the neuropathy to the service-
connected diabetes mellitus.  The internal medicine doctor 
recommended that the appellant see a nephrologist for a 
management plan.  

Concerning the appellant's claim for restoration of a 10 
percent rating for his peripheral neuropathy of the 
extremities, the issue is whether the RO was justified, by a 
preponderance of the evidence, in reducing the appellant's 
rating.  If not, the appellant's rating must be restored.  
See Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The appellant's 10 percent ratings were not in effect for 
more than five years, and the provisions of 38 C.F.R. § 3.344 
(2007), referring to stabilization of disability ratings, 
need not be applied.  See 38 C.F.R. § 3.344(c) (2007).  Yet, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has also stated, in Lehman v. 
Derwinski, 1 Vet. App. 339 (1991), that the five-year period 
is merely a guideline, and that the entire clinical record 
must be reviewed in order to determine whether, in fact, the 
disorder in issue has actually "stabilized".  The Court has 
identified "at least four specific requirements" applicable 
to rating reductions in that regulation:

(1)  the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full 
and complete";

(2)  "[e]xaminations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction";

(3)  "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and

(4)  "[al]though material improvement in 
the physical or mental condition is 
clearly reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).

Turning to the first of these, the regulation provides:  "It 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history."  38 C.F.R. § 
3.344(a) (2008).  There is no indication in the record that 
either the private examiner who provided a single opinion and 
more importantly, the VA medical examiner in January 2006, 
reviewed the appellant's complete claims folder.  As such, 
the Board questions whether the examination as a whole was 
"full and complete" as is required by Green v. Derwinski, 1 
Vet. App. 121 (1991).

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," because 
the appellant did not undergo per se a VA examination prior 
to the awarding of benefits, the January 2006 is considered 
to be adequate in its amount of detail.

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
In this instance, the examiner did not provide an opinion as 
to whether the appellant's peripheral neuropathy was less 
episodic or disabling than previously noted in the claims 
folder.  More importantly, the VA examination that was 
accomplished in August 2007 specifically noted that the 
appellant was suffering from peripheral neuropathy in all 
four extremities.  The examiner, in August 2007, reported 
that there was decreased sensation in all extremities and 
that this manifestation was a complication of the appellant's 
diabetes mellitus.  Without additional examination findings 
that would clear up any ambiguity, the Board is not persuaded 
that the January 2006 examination results clearly showed 
sustained improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application.

In sum, the RO reduced the appellant's ratings on the basis 
of medical information that did not show sustained 
improvement.  Moreover, the VA examiner in January 2006 did 
not review the appellant's complete medical record prior to 
examining the appellant.  Since the burden is on the VA to 
show that the rating reduction was warranted, and, for the 
reasons discussed above, VA failed to meet this burden, the 
10 percent ratings for each of the extremities must be 
restored.


ORDER

1.  Restoration of a 10 percent rating for peripheral 
neuropathy of the right upper extremity is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

2.  Restoration of a 10 percent rating for peripheral 
neuropathy of the left upper extremity is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.

3.  Restoration of a 10 percent rating for peripheral 
neuropathy of the right lower extremity is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

4.  Restoration of a 10 percent rating for peripheral 
neuropathy of the left lower extremity is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


